Name: Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 15 . 3 . 76 Official journal of the European Communities No L 67/29 COUNCIL REGULATION (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof. Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (*), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas the production of linseed is becoming of increasing interest to the Community ; whereas , in order to promote the development of this production, which is subjected to direct competition from linseed imported from third countries duty free, provision should be made for appropriate measures of support ; Whereas to this end the marketing of Community crops must ensure producers a fair income, the level of which may be defined by a guide price ; whereas the difference between this price and the price ascer ­ tained for linseed on the world market corresponds to the amount of the subsidy which should be granted in order to achieve the desired objective ; Whereas provision should be made to ensure that expenditure incurred by Member States as a result of the obligations arising out of the application of this Regulation becomes a charge on the Community in accordance with the regulations on the financing of the common agricultural policy, HAS ADOPTED THIS REGULATION: heading No 12.01 shall be fixed for the Community for the marketing year beginning in the following calendar year, in accordance with the procedure laid down in Article 43 (2) of the Treaty. This price shall be fixed at a level which is fair to producers, account being taken of the supply requirements of the Community . However, the 1976/77 guide price shall be fixed before 1 August 1976. 2 . The guide price shall continue to apply throughout the marketing year in question ; this shall cover the period 1 August to 31 July. 3 . The guide price shall relate to a standard quality. This quality shall be determined by the Council in accordance with the procedure referred to in paragraph 1 . Article 2 1 . When the guide price valid for a marketing year is higher than the average world market price for linseed , a subsidy equal to the difference between these two prices shall be granted for linseed harvested in the Community. 2 . The subsidy shall be granted for a production figure obtained by applying an indicative yield to the surface areas sown and harvested . The indicative yield may be differentiated, taking into account the characteristics of the flax produced and the yield ascertained in the major producing areas in the Community. However, if for the 1976/77 marketing year, as a result of the application of the above subparagraph, the amount of aid for flax grown mainly for seed is less than 125 u.a . per hectare of area sown and harvested , the amount of aid to be granted shall be fixed at 125 u.a. per hectare. Article 1 1 . Each year before 1 August, a guide price for linseed falling within Common Customs Tariff 3 . The Council, acting by qualified majority on a . proposal from the Commission, shall lay down : (a ) the criteria for the determination of the average world market price ;(!) OJ No C 53 8 . 3 . 1976, p . 24 .H OJ No C 50 4. 3 . 1976, p . 19 . No L 67/30 Official Journal of the European Communities 15 . 3 . 76 ( b ) the general rules according to which the subsidy shall be granted, as well as those concerning the checking of areas sown and harvested within the Community with a view to establishing eligibility for the subsidy . 4. The following shall be determined in accordance with the procedure set out in Article 38 of Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (*): ( a ) the average world market price ; (b ) detailed rules for the application of the present Article . Article 3 Member States and the Commission shall communicate to each other the information necessary for the application of this Regulation . This information shall be decided upon in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. Detailed rules concerning the communication and dissemination of this information shall be adopted in accordance with the same procedure . Article 4 The provisions on the financing of the common agricultural policy shall apply to the subsidy system provided for in this Regulation . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 March 1976. For the Council The President R. VOUEL (!) OJ No 172, 30. 9 . 1966, p . 3025/66. /